In an action for a divorce and ancillary relief, the defendant wife appeals from an order of the Supreme Court, Westchester County (Barone, J.), entered March 21, 1996, which (1) granted the motion of the Law Guardian for fees and directed her to pay the Law Guardian fees of $5,425, and (2) directed her to supply her medical records to the Law Guardian and opposing counsel pursuant to prior orders in the court or pay a sanction in the sum of $2,000.
Ordered that the order is modified, on the law, by deleting the provision thereof which directed the appellant to pay the Law Guardian $5,425; as so modified, the order is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Westchester County, for a hearing in accordance herewith.